DETAILED ACTION
Claims 1, 4-8, 10-11, 14, 20, 29-31, 33-35, and 48-49 are presented for examination, wherein claim 1 is currently amended; plus, claims 8, 10-11, 31, 33-34, and 48-49 are withdrawn. Claims 2-3, 9, 12-13, 15-19, 21-28, 32, 36-47, and 50 are cancelled.
The objection to claim 13 is withdrawn as a result of the cancellation of said claim.
The 35 U.S.C. § 103 rejections of independent claim 50 over Stahl and dependent claim 13 over Stahl as modified are withdrawn as a result of the cancellation of said claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As a preliminary matter, relevant portions of the instant specification to the scope of the instant invention are provided below.
[0019] In U.S. Pat. No. 9,711,818 [the primary Stahl reference applied herein], which is incorporated by reference herein in its entirety, we disclosed a strategy specific for O2 reduction at the cathode using specific classes of redox mediators in combination with redox catalysts that are not attached to the cathode, such as a metal complex dissolved in the catholyte (e.g., Co(salophen)). However, there is a continuing need for redox catalysts for use in such systems that can facilitate improved cathode half-cell performance.
…
heterogenized non-Pt transition metal-containing catalysts synthesized from molecular precursors that are not in contact with the cathode electrode, in combination with redox mediators capable of transferring electrons and protons. By removing such redox catalysts (and the catalyzed oxygen reduction reaction) from the cathode electrode, we have effectively addressed the challenges associated with using such redox catalysts in electrochemical cells, such as insufficient catalytic activity.

[0023]	In a first aspect, this disclosure encompasses a cathode half-cell that includes a cathode electrode and a heterogeneous redox catalyst that includes one or more non-Pt transition metals attached to a solid support. The cathode electrode and the heterogeneous redox catalyst are both in contact with an electrolyte solution. However, the heterogeneous redox catalyst is not in direct contact with the cathode electrode.

[0024]	In some embodiments, the electrolyte solution is an aqueous solution. In some such embodiments, the electrolyte solution is acidic.
…
[0027]	In some embodiments, the one or more non-Pt transition metals includes one or more first-row transition metals.

[0028]	In some embodiments, the one or more non-Pt transition metals include cobalt (Co), manganese (Mn), iron (Fe), copper (Cu), vanadium (V), molybdenum (Mo), tungsten (W), nickel (Ni), and/or chromium (Cr).
…
[0030]	In some embodiments, the heterogeneous redox catalyst includes a non-Pt transition metal-macrocycle complex or a non-Pt transition metal-pseudomacrocycle complex attached to the solid support. In some such embodiments, the non-Pt transition metal-macrocycle complex or non-Pt transition metal-pseudomacrocycle complex is deposited on, adsorbed to, or covalently linked to the solid support.[0031]	In some embodiments, the non-Pt transition metal-macrocyclic complex or non-Pt transition metal-pseudomacrocycle complex includes multidentate N-, O-, B-, C-, and/or S-donor ligands. In some such embodiments, the non-Pt transition metal-macrocycle complex is an N4 complex. In some such embodiments, the non-Pt transition metal-macrocycle complex is a phthalocyanine, a corrole, or a porphyrin.

[0032]	In some embodiments, the heterogeneous redox catalyst includes a non-Pt transition metal attached to a nitrogen-doped carbon support (an M-N-C catalyst). In some such embodiments, the nitrogen-doped solid support includes one or more nitrogen-containing precursors deposited on the solid support alongside the one or more non-Pt transition metals. In some such embodiments, 

[0033]	In some embodiments, the one or more nitrogen-containing precursors are nitrogen-containing polymer precursors or nitrogen-containing ligands. In some embodiments, the one or more nitrogen-containing precursors may include ammonia, acetonitrile, pyrroles, imidazoles, phenanthrolines, and/or polyanilines.

[0034]	In some embodiments, in making the heterogeneous redox catalyst, the solid support and the one or more non-Pt transition metals and nitrogen-containing precursors deposited thereon are heat treated, resulting in the non-Pt transition metal being attached to the solid support. In some such embodiments, the solid support that is heated also has a macrocycle or pseudomacrocycle deposited on it, and the macrocycle or pseudomacrocycle becomes attached to the solid support.

(Instant specification, at e.g. ¶¶ 0019, 22-24, 27-28, and 30-34, emphasis added.)
Here, the instant specification indicates the inventive concept is the combination of a (1) heterogeneous (i.e. catalyst in a solid state, cf the electrolyte in a liquid state) non-platinum redox catalyst located such that said catalyst does not directly contact the cathode electrode; plus, (2) a redox mediator (e.g. Id).
Further, while not required, some embodiments provide the heterogeneous non-platinum redox catalyst may include a multidentate N-, O-, B-, C-, and/or S-donor ligands, such as a non-Pt transition metal attached to a nitrogen-doped carbon support, plus said electrolyte may be acidic (e.g. Id).

Claims 1, 4-7, 14, 20, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (US 2015/0263371, assigned to the instant applicant) in view of Nie et al (Nie et al, Recent advancements in Pt and Pt-free catalysts for oxygen reduction reaction, 22 Chem. Soc. Rev. 2168-2201 (Feb. 5, 2015)).
Stahl primary reference are provided below.
[0003]	The present invention relates to the oxygen reduction reaction that may occur at the cathode of an electrochemical cell, such as a fuel cell or an electrosynthetic cell. More particularly, it relates to improving the efficiency of such reactions by using a charge transfer mediator that is capable of transferring electrons and protons, in combination with a redox catalyst.

[0004]	An electrochemical cell is a device comprising two half-cells, each of which comprises an electrode and an electrolyte. In operation, chemical species in one half-cell lose electrons (oxidation) to the electrode (the anode), while chemical species in the other half-cell gain electrons (reduction) from the electrode (the cathode). Each electrode is attached to a structure suitable for transmitting electricity through an external circuit. Furthermore, in order to maintain a compensatory flow of charge within the cell, certain ions may be allowed to move freely between the two half-cells (i.e., the two half-cells are in “ionic communication” with each other).
…
[0010]	There remains a need for improved half-cells for more efficient electrocatalytic oxygen reduction, particularly with respect to avoiding the need for expensive metals to efficiently catalyze the oxygen reduction reaction that may occur at the cathode of an electrochemical cell.

[0011]	In a first aspect, the invention encompasses a system that includes an electrode and an electrolyte solution in contact with the electrode. The electrolyte solution includes a redox mediator capable of transferring protons and electrons by acid/base and/or oxidation/reduction reactions. The system further includes a redox catalyst. The redox catalyst may be included in the electrolyte solution, or alternatively, may be in contact with the electrolyte solution.
…
[0017]	In some embodiments, the redox catalyst includes one or more metals. In some such embodiments, the one or more metals may include tungsten (W), iron (Fe), cobalt (Co), manganese (Mn), molybdenum (Mo), vanadium (V), ruthenium (Ru), copper (Cu) or silver (Ag). In some such embodiments, the redox catalyst is an organometallic complex, such as a metal macrocycle or chelate complex. A non-limiting example of a metal complex that could be used is M(salophen), such as Co(salophen).

[0018]	In some embodiments, the catalyst is in the form of an insoluble material that is in contact with the electrolyte solution. This catalyst need not be on the electrode.
…
[0022]	In a second aspect, the invention encompasses an electrochemical cell that includes the system as described above, where the system is in ionic flow battery, wherein the electrolyte solution is stored outside of the cell, and can be fed into the cell in order to generate electricity. In some embodiments, the electrochemical cell combines aspects of a fuel cell or an electrosynthetic cell and a flow battery, wherein the electrolyte solution is circulated through a reactor to regenerate spent mediator, and is eventually returned to the electrochemical cell.
…
II. The Invention
[0050]	This disclosure is based on the inventors’ discovery that a redox catalyst can be paired with a redox mediator to facilitate the electrocatalytic reduction of oxygen in a cathodic half-cell. Accordingly, the invention encompasses systems comprising an electrode and an electrolyte in contact with the electrode, wherein the electrolyte includes both a redox catalyst and a redox mediator, or a redox mediator with a catalyst that is in contact with the electrolyte. Both the redox catalyst and the redox mediator, which have been described previously, can occur in oxidized, reduced, or intermediate forms (i.e., various “redox forms”). Accordingly, when a redox catalyst or redox mediator is identified in a particular form herein, such identification also includes the corresponding alternative redox forms, each of which would be readily apparent to one skilled in the art.

[0051]	Because in the disclosed systems, the electrode itself does not necessarily act as a catalyst, the type of electrode used is not limited, and may comprise any electrode material that is typically used in the art.

(Stahl specification, at e.g. ¶¶ 0003-04, 10-11, 17-18, 22, and 50-51, emphasis added.)
Similar to the instant invention, the invention of Stahl relates to improving the efficiency of oxygen reduction reactions that may occur at the cathode of a flow battery by using a combination of (1) a redox catalyst, wherein and said catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag; plus, (2) a redox mediator that transfers electrons and protons by oxidation/reduction reactions (e.g. Id).

Regarding newly amended independent claim 1, Stahl teaches a cathode half-cell (e.g. supra), reading on “cathode half-cell,” said cathode comprising:
(1)	a redox catalyst, wherein and said redox catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble redox catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag (e.g. supra), wherein said insoluble redox catalyst in said liquid electrolyte is in a solid phase, that is a “heterogeneous” phase to that of said liquid electrolyte, reading on “a heterogeneous redox catalyst comprising one or more non-Pt transition metals …;” and,
(2)	said cathode electrode (e.g. supra), reading on “a cathode electrode,”
wherein said cathode electrode is in contact with said liquid electrolyte (e.g. ¶¶ 0011, 27-28, and 50) and said insoluble redox catalyst is in contact with said liquid electrolyte (e.g. supra), reading on “wherein the cathode electrode and the heterogeneous redox catalyst are both in contact with an electrolyte solution,”
wherein said insoluble redox catalyst is not in direct contact with the cathode electrode (e.g. supra), reading on “the heterogeneous redox catalyst is not in direct contact with the cathode electrode,”
wherein said liquid electrolyte includes an acid, such as H2SO4, so would be acidic (e.g. ¶¶ 0020, 27-28, 41-43, 45-46, and 62-67), reading on the newly amended limitation “the electrolyte solution is acidic,” and
wherein said liquid electrolyte includes a redox mediator therein, said redox mediator capable of transferring protons and electrons by oxidation/reduction reactions supra), wherein the reduced form of the redox mediator may be a substituted dihydroxybenzene, or a substituted hydroxylamine, such as 1,2-dihydroxybenzene (a catechol) or a 1,4-dihydroxybenzene (a hydroquinone) (e.g. ¶¶ 0011-15); alternatively, said 1,2-dihydroxybenzene and 1,4-dihydroxybenzene and un-reduced forms thereof are expected to be “soluble” in said liquid electrolyte since Stahl teaches a substantially identical composition, e.g. MPEP § 2112.01(II), reading on “the electrolyte solution … contains a soluble redox mediator capable of transporting electrons between the cathode electrode and the redox catalyst.”

Stahl teaches said redox catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble redox catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag (e.g. supra); and, further teaches an example wherein a platinum heterogeneous catalyst is dispersed on alumina pellets and air was flowed over said alumina pellets in countercurrent to the flowing electrolyte solution (e.g. ¶¶ 0061-68), but does not expressly teach said organometallic complex redox catalyst with one or more metals including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag such that it satisfies “… attached to a solid support” in the limitation “a heterogeneous redox catalyst comprising one or more non-Pt transition metals attached to a solid support.”
However, it would have been obvious to a person of ordinary skill in the art to attach said insoluble organometallic complex redox catalyst with one or more metals including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag to alumina pellets, so that air may be flowed over said alumina pellets containing insoluble organometallic complex redox 

Regarding the previously added limitation “a nitrogen-doped carbon support (an M-N-C catalyst)” in “a heterogeneous redox catalyst comprising one or more non-Pt transition metals on attached to a solid support,” Stahl teaches as its invention improving the efficiency of oxygen reduction reactions that may occur at the cathode of a flow battery by using a combination of (1) a redox catalyst, wherein and said catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte; plus, (2) a redox mediator that transfers electrons and protons by oxidation/reduction reactions, wherein said insoluble redox catalyst is not in direct contact with the cathode electrode and said insoluble redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag attached to said alumina pellets, wherein said organometallic complex may be said metal macrocycle or said chelate complex, as provided supra, but does not expressly teach said previously added limitation.
However, Nie teaches non-precious metal-based ORR electrocatalyst has been stimulated extensively by the recent push for the commercialization of various energy conversion systems, wherein one of the most promising non-precious metal electrocatalysts for ORR is transition metal–nitrogen–carbon (M–N–C) materials (M = Co, Fe, Ni, Mn, etc.), which have gained increasing attention due to their promising catalytic activity displayed towards the ORR, along with the utilization of abundant, immobilizing the metal–N complex (mainly Fe–N) and also to improve its catalytic performance (p.2170).
As a result, it would have been obvious to substitute said insoluble redox catalyst, which are attached to said aluminum oxide pellets, with said M-N-C materials, since Nie teaches it has promising catalytic activity and/or can be produced from abundant, inexpensive precursor materials, further noting that an example includes metal phthalocyanines that may be immobilized, reading on said “a heterogeneous redox catalyst comprising one or more non-Pt transition metals on attached to a solid support.”
Regarding previously amended claims 4 and 29 plus claim 30, Stahl as modified teaches the cathode half-cell of claim 1, wherein Stahl teaches said liquid electrolyte includes said redox mediator therein, said redox mediator capable of transferring protons and electrons by oxidation/reduction reactions, wherein the reduced form of the redox mediator may be a substituted dihydroxybenzene, or a substituted hydroxylamine, such as 1,2-dihydroxybenzene (a catechol) or a 1,4-dihydroxybenzene (a hydroquinone) (e.g. supra), alternatively wherein said 1,2-dihydroxybenzene and 1,4-dihydroxybenzene and un-reduced forms thereof are expected to be “soluble” in said liquid electrolyte since Stahl teaches a substantially identical composition, e.g. MPEP § 2112.01(II), reading on the previously amended limitation “the soluble redox mediator comprising at least one carbon atom and that is capable of transferring or accepting electrons and protons while undergoing reduction or oxidation” (claim 4); the previously amended limitation “the 
Regarding claims 5-6, Stahl as modified teaches the cathode half-cell of claim 1, wherein Nie teaches one of the most promising non-precious metal electrocatalysts for ORR is transition metal–nitrogen–carbon (M–N–C) materials, wherein the metal may be Co, Fe, Ni, Mn, etc. (e.g. supra), reading on the one or more non-Pt transition metals include one or more first-row transition metals” (claim 5) and “the one or more non-Pt transition metals are selected from the group consisting of cobalt (Co), manganese (Mn), iron (Fe), copper (Cu), vanadium (V), molybdenum (Mo), tungsten (W), nickel (Ni), and chromium (Cr)” (claim 6).
Regarding claim 7, Stahl as modified teaches the cathode half-cell of claim 1, wherein said insoluble redox catalyst may be supported on said alumina pellets (e.g. supra), wherein alumina is aluminum oxide, reading on “the solid support comprises a carbon-based material, silica, a metal oxide, a chalcogenide, a nitride, an oxynitride, a carbide, or a boride.”
Regarding previously amended claim 14, Stahl as modified teaches the cathode half-cell of claim 1, wherein said insoluble redox catalyst may be supported on said alumina pellets and said redox catalyst may be metal–nitrogen–carbon (M–N–C) materials (e.g. supra), noting the process limitation “the nitrogen-doped solid support comprises one or more nitrogen-containing precursors deposited on the solid support 
Regarding claim 20, Stahl as modified teaches the cathode half-cell of claim 1, wherein Stahl further teaches said alumina pellets, on which said insoluble redox catalyst is supported, are located in a reactor in order to regenerate spent redox mediator, which is eventually returned to said half-cell (e.g. ¶¶ 0022 and 65).
As a result, it would have been obvious to a person of ordinary skill in the art to further incorporate the reactor in which said alumina pellets, on which said insoluble redox catalyst is supported, in order to regenerate spent redox mediator, reading on “further comprising a reactor that is separated from the cathode electrode within which the heterogeneous redox catalyst is located.”

Regarding independent claim 35, Stahl as modified teaches said flow battery including said cathode half-cell (e.g. supra), wherein Stahl further teaches said battery includes an anode half-cell, wherein said anode half-cell is understood to include an electrode in order to facilitate the electrochemical reaction of said cell (e.g. ¶¶ 0004 and 25, and 28), reading on “electrochemical cell comprising the cathode half-cell of claim 1 and an anode half-cell comprising an anode electrode.”
Response to Arguments
Applicant's arguments filed in the December 20, 2021 after-final filing have been fully considered but they are not persuasive.
The applicants make the following arguments regarding the 35 U.S.C. § 103 rejections of claims 1, 3-7, 13-14, 20, 29-30, and 35 over Stahl in view of Nie. 
Applicant respectfully traverses because there is no rational underpinning for substituting the catalyst taught in Stahl and for one taught in Nie to arrive at the claimed invention. Claim 1 recites a cathode half-cell comprising a “heterogeneous redox catalyst comprising one or more non-Pt transition metals on a nitrogen-doped carbon support (an M-N-C catalyst) attached to a solid support” in contact with an electrolyte solution that is acidic. The office acknowledges that Stahl fails to tech the recited catalyst and looks to Nie to remedy that deficiency.

“‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” MPEP § 2141 (quoting KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 418 (2007)). In doing so, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” Id.
Disclosures that discourage the solution weigh in favor of nonobviousness. 

There is no rational underpinning to support the Office's conclusion of obviousness. The proposed substitution fails to consider the references as a whole because the state of the art discourages the Office’s proposed solution. To arrive at the claimed technology, those of ordinary skill in the would have had to disregard the warnings discouraging the combination a M-N-C catalyst and an acidic electrolyte. There was poor understanding of the mechanism and structures of M-N-C catalysts. However, what was understood was that M-N-C catalysts efficiently catalyzed reactions in alkaline media, but “they still suffer from low activity and poor durability in acid.” Nie, pg. 2193. Stahl fails to provide any teachings that contradict Nie’s warnings against the use of a M-N-C catalyst in acidic conditions. When considered as a whole, those of ordinary skill would have been discouraged from combining an M-N-C catalyst with an acidic electrolyte as recited in claim 1 because it would be expected to have both (1) low activity and (2) poor durability. For at least this reason, there is no rational reason underpinning the combination of Stahl and Nie to arrive at the claimed invention. 

Assuming for sake of argument that there was a rational reason for combining the teachings of Stahl and Nie, those of ordinary skill in the art could not have reasonably predicted that the resulting properties of the claimed invention. Examples 2 and 8 demonstrates the successful use of M-N-C catalysts and acidic electrolytes that exceed the yield of convention Pt/C catalysts. Example 5 shows that the recited catalyst has sufficient stability in acidic conditions to be used in a flow cell. Moreover, Example 6 demonstrates the successful use of M-N-C catalysts with an acidic electrolyte under the stress of flowing electrolyte in a flow cell. As a result, the specification demonstrates high activity and good duribility even under the stress of flowing electrolyte.

In contrast, Nie teaches that (1) those of ordinary skill failed to understand the chemistry of M-N-C catalysts because there were significant mechanistic unknowns, (2) those of ordinary skill in the art understood M-N-C catalysts to have low activity in acidic media, and (3) those of ordinary skill in the art understood M-N-C catalysts to have poor durability in acidic media. Stahl is silent on the properties of M-N-C catalysts. Accordingly, those of ordinary skill could not have reasonably predicted the properties of the claimed invention because they are opposed to what one would have expected based upon the teachings of the prior art.

The Gerken Declaration dated October 5, 2021 corroborates this understanding. As explained in paragraph 9 of the Gerken Declaration, those of ordinary skill would not have expected high activity and good durability of M-N-C catalysts in an acidic medium.
 
The evidence referred to in the Gerken Declaration is uncontested by the Office. In the Final Office Action dated October 16, 2020, the Office contended on page 3 that the points noted in the Gerken Declaration were not commensurate with the scope of the claims. However, the Office failed to address whether it would have been obvious to combine a M-N-C catalyst and an acidic, flowing electrolyte.

In the Advisory Action dated March 22, 2021 on page 4, the Office similarly stated that that the arguments were not commensurate with the scope of the claims and that neither of the independent claims require both a M-N-C catalyst and acidic conditions. The Office, however, stopped short of evaluating a claim that did require both because the analysis was limited to only claims 1 and 50. 

In the present Office Action, the Office again stopped short. Regarding claim 3, which is present claim 1, the Office stated in totality:

Still regarding previously amended claim 3, Stahl as modified teaches the cathode half cell of claim 1, wherein Stahl teaches said liquid electrolyte includes an acid, such as H2SO4, so would be acidic (e.g. supra), reading on the previously amended limitation “the electrolyte solution is acidic.”

The Office also stated that the remarks of the Advisory Action were incorporated by reference, but those fail to address the presently claimed invention that requires both a M-N-C catalyst and acidic conditions. 

The weight of the evidence favors nonobviousness. There is no rational underpinning for the combination of Stahl and Nie because Nie discourages such a combination. Moreover, there is no evidence that the high activity and good durability demonstrated in application could be reasonably expected based upon the warnings in the prior art. Finally, there has been no countervailing evidence that would suggest that those of ordinary skill would have a rational reason for making the proposed combination and that the result of such a combination would have been reasonably expected. For at least these reasons, the claimed invention is nonobvious.

(Remarks, at 6:7-9:1, underlining added.)
In response, the examiner respectfully incorporates by reference the responses provided in the March 22, 2021 advisory action and October 16, 2020 final Office action.
To reiterate, regarding the October 5, 2020 declaration, Dr. Gerkin refers to a “highly acidic conditions” (§7, emphasis added). 
In comparison, the newly amended claim merely requires the electrolyte solution to be “acidic.” As a result, a pH of 6.999999 satisfies the claim, as claimed.
As a result, the argument is not commensurate with the scope of the claim, as claimed.
Further, Nie does not appear to teach away from a combination of references. While there is caution disclosed as to the durability of the M-N-C catalysts in an acidic environment, it does not go so far as to teach against using said M-N-C catalysts in an acidic environment. Though perhaps not optimal to do so, it teaches said catalysts are able to operate in acidic environments.
Further, the claims do not claim a degree of stability, durability, mechanical property, or electrochemical property.
As a result, the argument is not commensurate with the scope of the claim, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knuckey et al (US 2014/0004391);
Knuckey et al (US 2012/0231363);
Creeth et al (US 2012/0107702);

Knuckey et al (US 2011/0014532).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723